Citation Nr: 1129160	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-43 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether the reduction of the disability evaluation for rheumatic heart disease with cardiac neurosis and depression, from 70 percent to 30 percent, effective October 1, 2009, was appropriate.

2.  Whether the discontinuance of a total disability rating based upon individual unemployability, effective October 1, 2009, was appropriate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from July 1951 to January 1954.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of whether the discontinuance of a total disability rating based upon individual unemployability (TDIU), effective October 1, 2009, was appropriate is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a June 2009 rating decision, the RO reduced the disability evaluation assigned to the Veteran's service-connected rheumatic heart disease with cardiac neurosis and depression, from 70 percent to 30 percent, effective October 1, 2009.

2.  The RO's decision to reduce the disability evaluation for the Veteran's service-connected rheumatic heart disease with cardiac neurosis and depression, from 70 percent to 30 percent disabling, is not supported by the evidence of record.


CONCLUSION OF LAW

The criteria for reduction of the Veteran's disability evaluation for service-connected rheumatic heart disease with cardiac neurosis and depression, from 70 percent to 30 percent, effective October 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.344, 4.104, 4.130 Diagnostic Codes 7000-9501 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2010).  This is so because the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service connection was granted for rheumatic heart disease, with aortic stenosis, by a November 1955 rating decision.  In December 1971, the RO issued a rating decision which recharacterized the Veteran's service-connected disability as rheumatic heart disease, with cardiac neurosis and depression.  Since November 7, 2002, the Veteran's service-connected rheumatic heart disease, with cardiac neurosis and depression, has been rated as 70 percent disabling pursuant to Diagnostic Codes 7000-9501.

In a February 2009 rating decision, the RO proposed reducing the Veteran's disability evaluation from 70 percent to 30 percent.  In a June 2009 rating decision, the RO reduced the disability evaluation from 70 percent to 30 percent, effective October 1, 2009.  The Veteran timely perfected an appeal of this decision.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e)(2010).  By a February 2009 rating decision and February 2009 letter to the Veteran, the RO satisfied these procedural requirements.

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send the Veteran written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  38 C.F.R. § 3.105(e).  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(e).  Here, notice of the final action was sent in a June 2009 letter and the effective date of the reduction was October 1, 2009.  Thus, the RO satisfied the requirements by allowing a 60-day period to expire before assigning the reduction effective date.

As the RO has met the procedural requirements associated with a reduction, the issue now becomes whether the reduction was proper based on the evidence of record.  The requirements for reduction of ratings in effect for five years or more, such as in this case, are afforded greater protections.  38 C.F.R. § 3.344(a),(b).  These requirements prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  These provisions also prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18.  A finding of "sustained material improvement" must be supported with a comparison of the previous and current physical or mental condition.  Hohol v. Derwinski, 2 Vet. Ap. 169, 172 (1992).  Moreover, though material improvement in the physical or mental condition may be clearly reflected, VA must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

The Veteran's service-connected rheumatic heart disease, with cardiac neurosis and depression, was rated under Diagnostic Codes 7000 and 9501.  See 38 C.F.R. §§ 4.104, 4.130 Diagnostic Codes 7000-9501.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  The additional diagnostic code is shown after a hyphen.

Pursuant to Diagnostic Code 7000, used in rating valvular heart disease, including rheumatic heart disease, a 30 percent evaluation is warranted when there is a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year; or when there is a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The maximum 100 percent evaluation is warranted when there is chronic congestive heart failure; or when there is a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent evaluation is also warranted during active infection with valvular heart damage and for three months following cessation of therapy for the active infection.  38 C.F.R. § 4.104, Diagnostic Code 7000.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity, expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow, that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.

The Veteran's service-connected rheumatic heart disease, with cardiac neurosis and depression, was rated under Diagnostic Code 9501 beginning in 1974.  See 38 C.F.R. § 4.132, Diagnostic Code 9501 (1974).  Diagnostic Code 9501 contemplated psychological factors affecting cardiovascular conditions.  The Rating Schedule has been revised since 1974, and Diagnostic Code 9501 has been removed.  However, the previous Diagnostic Code 9501 is now under the provisions of 38 C.F.R. § 4.130.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (General Rating Formula).

Under the General Rating Formula, ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  38 C.F.R. § 4.130, General Rating Formula.

Pursuant to the General Formula for Rating Mental Disorder, a 30 percent rating is warranted when the condition is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, or mild memory loss such as forgetting names, directions, and recent events.  Id.  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory, such as retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula.  

In evaluating the evidence, the Board has noted various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, such as occasional truancy, or theft within the household, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms such as, flat affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning such as, having few friends or having conflicts with peers or co-workers.  A GAF score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 31 to 40 indicates some impairment in reality testing or communication such as, speech is at times illogical, obscure, or irrelevant, or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood such as, depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  DSM-IV at 46-47.

In support of the rating reduction action, the RO relies heavily on May 2007 and January 2009 VA examinations for mental disorders, and a February 2007 VA general physical examination.

This evidence suggests that the Veteran's condition had improved.  In particular, the May 2007 VA examination for mental disorders concluded with diagnoses of dysthymia and cognitive disorder, not otherwise specified.  It also listed a GAF score of 78.  Moreover, the January 2009 VA examination for mental disorders concluded with a diagnosis of dysthymia, listed a GAF score of 63, and included the VA examiner's opinion that the Veteran's current psychiatric disorder was not related to his service-connected heart disorder.

However, pertinent post-reduction evidence favorable to restoring the rating must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  Specifically, the evidence of record does not establish a sustained material improvement of the Veteran's service-connected rheumatic heart disease, with cardiac neurosis and depression.  A March 2009 VA hospitalization report noted that the Veteran was hospitalized for treatment of worsening depression with vague hints of suicidal ideation.  A mental status examination noted that he refused to answer questions regarding suicidal ideation.  The report concluded with a diagnosis of major depressive disorder, and listed a GAF score of 30.  An April 2009 VA treatment report concluded with a diagnosis of major depression, recurrent, and listed a GAF score of 60.  A January 2010 VA treatment report noted the Veteran's complaints of the following symptoms relating to his depressive disorder: depressed mood, diminished interest and pleasure in activities, decreased appetite, feelings of low energy and fatigue, excessive rumination about negative events, impaired concentration, increased feelings of anxiety, increased irritability, and history of recurrent depressive episodes.  In December 2009, the Veteran was hospitalized with complaints of depression, hopelessness, and suicidal ideation.  The Veteran remained hospitalized for 6 days.  The hospital discharge report listed a diagnosis of major depressive disorder, recurrent with suicidal ideation and psychotic features.  It also listed a GAF score of 40.  A January 2010 VA hospitalization report revealed that the Veteran was again hospitalized for another 6 days.  The report of this hospitalization noted his complaints of helplessness, hopelessness, and disturbed sleep.  The report also noted that he expressed suicidal ideation.  A hospital discharge report noted a diagnosis of major depressive disorder, recurrent with psychotic features, and listed a GAF score of 55.  

Under these circumstances, the Board concludes that the evidence does not establish a sustained material improvement in the Veteran's service-connected rheumatic heart disease, with cardiac neurosis and depression.  While the May 2007 and January 2009 VA examinations for mental disorders suggest improvement had occurred, subsequent evidence suggests the improvement was only temporary.  In particular, there have been multiple hospitalizations for his depression, which noted his complaints of suicidal ideation.  In addition, there have been GAF scores noted as low as 30, and ranging from 30 to 55.  In looking at these scores, along with the symptoms noted in his various treatment and hospitalization reports, the Board does not find sustained material improvement to the level of 30 percent for the psychiatric manifestations of the Veteran's service-connected rheumatic heart disease with cardiac neurosis and depression.  

Apart from the psychiatric manifestations of this condition, the January 2009 VA examination of the heart concluded with a diagnosis of cardiac neurosis, and noted the VA examiner's opinion that this condition warranted a METS score of 7.  38 C.F.R. § 4.104, Diagnostic Code 7000.

After reviewing the Veteran's entire claims file, the evidence of record does not support the reduction of the disability evaluation from a 70 percent rating to a 30 percent.  In reaching this conclusion, the Board does not find, as the RO did, that the Veteran's current psychiatric symptoms are unrelated to his service-connected rheumatic heart disease, with cardiac neurosis and depression.  While the January 2009 VA examination for mental disorders noted the VA psychologist's opinion that the Veteran's dysthymia did not have any causality related to his service-connected heart disorder, service connection has already been established for rheumatic heart disease, with cardiac neurosis and depression, based on the Veteran's psychological factors affecting cardiovascular conditions.  In addition, the evidence of record fails to draw any clear distinctions between the Veteran's service-connected disorder and any unrelated psychiatric symptoms. 

The matter of the reduction in the assigned disability rating for the Veteran's rheumatic heart disease, with cardiac neurosis and depression, is the only issue on appeal.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (finding that the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  

Under these circumstances, the 70 percent evaluation for service-connected rheumatic heart disease, with cardiac neurosis and depression, is restored as of October 1, 2009.  


ORDER

Restoration of a 70 percent disability evaluation for service-connected rheumatic heart disease, with cardiac neurosis and depression, is granted, effective October 1, 2009.  


REMAND

In June 2009, a rating decision discontinued the Veteran's TDIU, effective October 1, 2009.  In November 2009, the Veteran filed a VA Form 9, which effectively served as a notice of disagreement with this issue from the RO's June 2009 decision.

The RO has not yet issued a statement of the case addressing this issue.  Consequently, the Board must remand this issue for the RO to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of this issue by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is remanded for the following actions:

The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issue of whether the discontinuance of TDIU, effective October 1, 2009, was appropriate.  See 38 C.F.R. §§ 19.29, 19.30 (2010).  The Veteran and his representative are reminded that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2010).  If the Veteran perfects the appeal as to this issue, it must be returned to the Board for appellate review.

2.  This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


